Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 1 of 22




               Exhibit 1
                         Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 2 of 22
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                     Central DistrictDistrict
                                                      __________      of California
                                                                              of __________
                        Uniloc 2017 LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 8:18-cv-02055-GW-DFMx
                            Netflix, Inc.                                     )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                             Fortress Investment Group LLC
                    C/O The Corporate Trust Company, Corporate Trust Center, 1209 Orange St., Wilmington DE
                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A.



 Place: Perkins Coie LLP                                                                Date and Time:
          1155 Avenue of the Americas, 22nd Floor                                                            07/06/2020 9:00 am
          New York, NY 10036-2711

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        06/17/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                 /s/ Patrick J. McKeever
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Netflix, Inc.
                                                                        , who issues or requests this subpoena, are:
Patrick McKeever, Perkins Coie LLP, 11452 El Camino Real, Suite 300, San Diego, CA 92130, (858) 720-5722

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 3 of 22
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 8:18-cv-02055-GW-DFMx

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                          Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 4 of 22
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                         Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 5 of 22
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                       __________  District
                                                          Central District ofof __________
                                                                              California

                       UNILOC 2017 LLC                                         )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      8:18-cv-02055-GW-DFMx
                         NETFLIX, INC.                                         )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                             Fortress Investment Group LLC
                     C/O The Corporate Trust Company, Corporate Trust Center, 1209 Orange St., Wilmington DE
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
See Schedules A and B.


 Place: Perkins Coie LLP                                                               Date and Time:
           1155 Avenue of the Americas, 22nd Floor                                                       07/13/2020 9:00 am
           New York, NY 10036-2711

          The deposition will be recorded by this method:                     audio, visual, stenographic means

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        06/17/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                            /s/ Patrick J. McKeever
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Netflix, Inc.
                                                                        , who issues or requests this subpoena, are:
Patrick J. McKeever, Perkins Coie LLP, 11452 El Camino Real, Ste 300, San Diego, CA 92130;
Email: pmckeever@perkinscoie.com; Telephone: (858) 720-5722
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 6 of 22
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 8:18-cv-02055-GW-DFMx

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                          Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 7 of 22

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 8 of 22




               SCHEDULE A - FORTRESS INVESTMENT GROUP LLC

                                        DEFINITIONS

1.    “You” and “Your” means Fortress Investment Group LLC, Fortress Credit Co LLC, CF
      DB EZ LLC, CF DB EX 2017 LLC, and/or any of their past or present predecessors,
      successors, subsidiaries, affiliates, owners, members, officers, directors, employees,
      agents, representatives, attorneys, divisions, departments, and all other persons or entities
      acting on their behalf.

2.    “Uniloc 2017” means Uniloc 2017 LLC and any of its past or present officers,
      employees, agents or representatives acting on its behalf.

3.    “Uniloc” means Uniloc Luxembourg S.à r.l (f.k.a. Uniloc Luxembourg S.A.) and/or any
      of its past or present predecessors, successors, subsidiaries, affiliates, owners, members,
      officers, directors, employees, agents, representatives, attorneys, divisions, departments,
      and all other persons or entities acting on its behalf, including but not limited to Uniloc
      Corporation Pty, Ltd., CF Uniloc Holdings LLC, Uniloc Licensing USA LLC, Uniloc
      USA, Inc., Uniloc USA Holdings, LLC, Uniloc Licensing EU S.à r.l; Uniloc (Singapore)
      Private Limited, Uniloc Earnout Shareholders LLC, Uniloc Management LLC, Uniloc
      Deutschland GmbH, and D/A Investment Holdings LLC.

4.    The term “Litigation” means the consolidated action Uniloc 2017 LLC v. Netflix, Inc.,
      Case No. SACV18-02055-GW (DFMx) and Case No. SACV18-02150-GW (DFMx).

5.    “’229 Patent” means U.S. Patent No. 6,584,229.

6.    “’609 Patent” means U.S. Patent No. 8,407,609.

7.    “’273 Patent” means U.S. Patent No. 9,721,273.

8.    “Uniloc Asserted Patents” means the ’229 Patent, the ’609 Patent, and the ’273 Patent.

9.    “Pendrell” means Pendrell Technologies LLC and/or any of its past or present
      predecessors, successors, subsidiaries, affiliates, owners, members, officers, directors,
      employees, agents, representatives, attorneys, divisions, departments, and all other
      persons or entities acting on its behalf, including but not limited to Pendragon Networks
      LLC, Pendragon Electronics and Telecommunications Research LLC, and Pendragon
      Wireless LLC.

10.   “LINQware” means LINQware Inc. and/or any of its past or present predecessors,
      successors, subsidiaries, affiliates, owners, members, officers, directors, employees,
      agents, representatives, attorneys, divisions, departments, and all other persons or entities
      acting on its behalf, including but not limited to Tod C. Turner.

11.   “Pendrell Portfolio” shall refer to the portfolio(s) of patents and patent applications
      Uniloc acquired from Pendrell, such as, for example, the portfolio of patents that included
      U.S. Patent No. 6,584,229.

                                               -1-
         Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 9 of 22




12.   “LINQware Portfolio” shall refer to the portfolio(s) of patents and patent applications
      Uniloc acquired from LINQware, such as, for example, the portfolio that included U.S.
      Patent No. 8,407,609 and U.S. Patent Appl. No. 12/545,125.

13.   “Include,” “includes,” and “including” shall be construed to mean without limitation.

14.    “Regarding,” “relating to,” “related to”, “referring to,” or “concerning” mean, in whole
      or in part, constituting, containing, compromising, concerning, embodying, connected to,
      reflecting, describing, analyzing, showing, evidencing, discussing, identifying,
      illustrating, stating, regarding, supporting, refuting, rebutting, relating to, responding to,
      commenting on, evaluating, about, in respect thereof, mentioning, dealing with, or in any
      way pertaining to, either explicitly or implicitly.

15.   The terms “Document” and “Documents” are used in their broadest possible sense and
      refer, without limitation, to all written, electronically stored, printed, typed, photostatic,
      photographed, recorded, or otherwise reproduced communications or records of every
      kind and description, whether comprised of letters, words, numbers, pictures, sounds, or
      symbols, or any combination thereof, whether prepared by hand or by mechanical,
      electronic, magnetic, photographic, or other means, and including audio or video
      recordings of communications, occurrences or events. This definition includes, but is not
      limited to, any and all of the following: correspondence, notes, minutes, records,
      messages, memoranda, telephone memoranda, diaries, contracts, agreements, invoices,
      orders, acknowledgements, receipts, bills, statements, checks, check registers, financial
      statements, journals, ledgers, appraisals, reports, forecasts, compilations, schedules,
      studies, summaries, analyses, pamphlets, brochures, advertisements, newspaper clippings,
      tables, tabulations, financial packaging, plans, photographs, pictures, film, microfilm,
      microfiche, computer-stored or computer-readable data, computer code, computer
      programs, computer printouts, design specifications, designs, emails, telegrams, telexes,
      telefacsimiles, tapes, transcripts, recordings, HDL, illustrations, installation guides or
      manuals, instruments, investigations, opinions or reports of consultants, invoices,
      laboratory or research reports and notebooks, letters, lists of persons attending meetings
      or conferences, manuals, minutes or records of conferences or meetings, opinions of
      counsel, opinions or reports of consultants, pamphlets, patent appraisals, product
      analyses, product descriptions, product functional descriptions or specifications, records,
      product repair manuals or guides, recorded experiments, reports or summaries of
      negotiations within or without the corporation, interviews, investigations, personal
      conversations, meetings, telephone conversations, patent searches, or preparations for any
      thereof, requests for proposals, schematic diagrams, software flow charts or descriptions
      or specifications, statistical statements, technical descriptions or specifications,
      telegraphic communications, trade letters, users manuals or guides, Verilog, video
      images, working papers and all other sources or formats from which data, information, or
      communications can be obtained. The terms “Document” and “Documents” shall include
      all preliminary versions, drafts or revisions of the foregoing, and all copies of a
      Document shall be produced to the extent that the copies differ from the Document
      produced due to notations, additions, insertions, comments, enclosures, attachments or
      markings of any kind. Further, the terms “Document” and “Documents” shall include,
      without limitation, those categories as set forth in Rule 34(a) of the Federal Rules of Civil

                                               -2-
         Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 10 of 22




      Procedure, specifically, writings, drawings, graphs, charts, photographs, phonorecords,
      and other data compilations from which information can be obtained, translated, if
      necessary, by the respondent through detection devices into reasonably usable form.

16.   The term “Things” means any intangible item or any other related item.

17.   The term “Person” or “Party” means any natural person or any business, legal, or
      governmental entity or association, including any directors, officers, employees, agents or
      representatives thereof.

18.   The term “Communication(s)” or “communicate(s)” means the transmittal of
      information, in any form, by any means, and includes, without limitation, any transfer of
      information, ideas, opinions, or thoughts by any means, written, oral, or otherwise, at any
      time or place under any circumstances, and any documents incorporating, summarizing
      or describing the contents of the transmission, meetings and discussions, telephone
      conversations, electronic communications, telegraphic communication or any document
      containing a recording, transcription, summary or description or identifying the time,
      place, subject matter, medium of transmission and/or participants in the transmission.
      The definition is not limited to transfers between persons, but also includes other
      transfers, such as records and memoranda to file; any written letter, memorandum, or
      other document that was sent by one or more individuals to another or others; any
      telephone call between one or more individuals and another or others, whether such call
      was by chance or prearranged or not, formal or informal; and any conversation or
      meeting between one or more individuals and another, whether such contact was by
      chance or prearranged or not, formal or informal.

19.   Unless a request calls for a specific date, or otherwise indicates directly or by its context
      that a different time period is called for, respond to each request without time limit.

20.   The term “Date” shall mean the exact day, month and year, if ascertainable; if not
      ascertainable, the term means the closest approximation that can be made by means of
      relationship to other events, locations or matters.

21.   “Identify,” “identifying,” and “identification” shall mean to include in your answer, with
      respect to: (a) a natural person – (i) his or her name; (ii) his or her last known home and
      business addresses and respective phone numbers; (iii) his or her job or position title; and
      (iv) if applicable, his or her connection to the subject matter of the request; (b) an entity
      or organization – (i) its name; (ii) its last known address and phone number for its
      principal place of business; (iii) its type (e.g., corporation, partnership, trust, etc.); (iv) its
      date and place of formation; (v) its registered agent; and (vi) its relationship to you,
      whether the entity’s relationship is solely through arm’s length transactions, or the entity
      is affiliated in some way with you; (c) a document – (i) its type; (ii) its date; (iii) a
      detailed description of its subject matter and contents; (iv) the identity of each author and
      recipient (including actual and designated recipients of copies); and (v) its location and
      custodian; (d) any other tangible thing – (i) its type (e.g., computer system, software,
      etc.); (ii) its purchase date; (iii) a detailed description of its subject matter; (iv) who made
      it, if applicable; and (v) its current location and custodian, including the person who had


                                                  -3-
         Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 11 of 22




      last knowledge, possession, custody or control thereof; (e) an event – (i) its type (e.g.,
      oral communication, telephone call, meeting or conference, teletype communication,
      purchase, sale, etc.); (ii) its date, time and place; (iii) the identity of all persons
      participating, attending and observing; (iv) a detailed description of the event and what
      transpired; and (v) the identity of any documents referenced, referred to, relied upon or
      created in connection with the event (including any record made of the event).

22.   The term “relating” means analyzing, assessing, comprising, containing, constituting,
      describing, discussing, establishing, evidencing, identifying, including, referring,
      regarding, reflecting, recording, stating, summarizing, or having any connection with.

23.   The use of the singular form of any word includes the plural and vice versa.

24.   The terms “and, “or,” and “and/or” shall be construed in the conjunctive or disjunctive,
      whichever makes the request more inclusive.

25.   The terms “any” and “all” mean “any and all.”

26.   The terms “each” and “every” mean “each and every.”

27.   The use of a verb in any tense shall be construed as the use of the verb in all other tenses.

                          GENERAL PROVISIONS AND INSTRUCTIONS

1.    This subpoena calls for You to produce all Documents described by each category below
      that are within Your possession, custody, or control, or are otherwise available to You.

2.    As to any Documents otherwise responsive to this subpoena that are withheld or not
      divulged based upon a claim of any privilege or work product: (a) state in a privilege log
      the nature of the claim of privilege and the holder of the privilege; (b) state in a privilege
      log all facts relied upon in support of the privilege; (c) in a privilege log, furnish a
      description of all Documents withheld pursuant to the claim of privilege (to include, as to
      each withheld Document, at least its title and general subject matter, date, author(s),
      person(s) for whom it was prepared, and person(s) to whom it was sent); and (d) identify
      in a privilege log all persons having knowledge of any facts relating to the claim of
      privilege. If the claim of privilege applies to only a portion of the Document, produce the
      Document with that portion clearly redacted (i.e., stamp the Document with the word
      “REDACTED”) and describe the redacted portion in a privilege log. In this log and as to
      each such Document, provide the following: (a) the nature of the Document; (b) the
      sender; (c) the author(s); (d) the recipient of each copy the Document; (e) the date of the
      Document; (f) a summary statement of the subject matter of the Document in sufficient
      detail to permit a court to reach a determination as to the alleged privilege in the event of
      a motion to compel; and (g) an indication of the basis for assertion of the alleged
      privilege.

3.    All Documents that respond, in whole or in part, to any portion of this subpoena are to be
      produced in their entirety, without abbreviation or expurgation, including all attachments
      or other matter affixed thereto.

                                               -4-
        Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 12 of 22




4.   Electronic records and computerized information that is produced must be readable with
     standard commercial software or must be accompanied by a description of the system
     from which it was derived sufficient to render such materials readable.

5.   All Documents shall be produced either in the order and manner that they are kept in the
     usual course of business, or shall be organized and labeled to correspond with the
     categories of this subpoena. Whenever a Document or group of Documents is removed
     from a file folder, binder, file drawer, file box, notebook, or other cover or container, a
     copy of the label or other means of identification of such cover or container shall be
     attached to the Document. Documents attached to each other must not be separated.

6.   All responsive Documents must be produced, regardless of whether such Documents are
     possessed directly by You or are possessed by any of Your officers, directors, employees,
     agents, representatives, or attorneys.

7.   If any requested Document has existed, but has been lost, destroyed, or is no longer
     within Your possession, custody, or control, then identify the Document, its author(s), the
     recipient(s) or addressee(s), the subject matter, and the content. Further, if the Document
     has been destroyed, state with particularity the date and circumstances surrounding the
     destruction, and identify the last known custodian of the Document and each person who
     has knowledge of the destruction of any such Document.

8.   If, subsequent to the date that You produce Documents responsive to this subpoena, You
     discover or receive Documents that are responsive to the requests herein, promptly
     produce all such additional Documents to the full extent required by the Federal Rules of
     Civil Procedure and the Local Rules of the District Court.

9.   If, after exercising due diligence to secure the information requested, You cannot fully
     comply with a specific Request, or any part thereof, state the reason(s) for Your inability
     to reply and respond to the fullest extent possible.

                                  REQUESTED DOCUMENTS

1.   All articles of organization for You and Uniloc 2017.

2.   Documents sufficient to identify persons with a membership interest in You and/or
     Uniloc 2017.

3.   Documents sufficient to identify all of Your and Uniloc 2017’s present members,
     managers, officers, employees, and agents.

4.   All Documents relating to the business relationship between You and Uniloc, including
     the date the relationship began and the scope of the relationship.

5.   All agreements entered into between You and Uniloc.

6.   All Documents relating to the business relationship between You and Uniloc 2017,
     including the date the relationship began and the scope of the relationship.

                                             -5-
        Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 13 of 22




7.    All agreements entered into between You and Uniloc 2017.

8.    All Documents relating to the formation, creation, ownership, funding, and operation of
      Uniloc 2017.

9.    Documents sufficient to show Your revenues, expenses, and profits from patent asserting
      activities since 2013.

10.   All Documents relating to Your policies, practices, and customs concerning patent
      asserting activities since 2013.

11.   All Documents relating to IPG Electronics 502 Limited’s acquisition of patents including
      the ’229 Patent from Electronics and Telecommunications Research Institute (ETRI).

12.   All Documents relating to Pendrell’s acquisition of patents including the ’229 Patent
      from IPG Electronics 502 Limited.

13.   All Documents relating to Uniloc’s acquisition of the Pendrell Portfolio patents from
      Pendrell, including but not limited to all agreements, memoranda, and analyses related to
      such acquisition.

14.   All Communications with Uniloc relating to the acquisition of the Pendrell Portfolio
      patents.

15.   All Communications with Pendrell relating to the acquisition of the Pendrell Portfolio
      patents.

16.   All agreements and licenses between You and Uniloc concerning any rights to any of the
      Pendrell Portfolio patents.

17.   All Documents and Communications relating to any valuations of any of the Pendrell
      Portfolio patents.

18.   All Documents relating to Uniloc’s acquisition of the LINQware Portfolio patents from
      LINQware, including but not limited to all agreements, memoranda, and analyses related
      to such acquisition.

19.   All Communications with Uniloc relating to the acquisition of the LINQware Portfolio
      patents.

20.   All Communications with LINQware relating to the acquisition of the LINQware
      Portfolio patents.

21.   All agreements and licenses between You and Uniloc concerning any rights to any of the
      LINQware Portfolio patents.

22.   All Documents and Communications relating to any valuations of any of the LINQware
      Portfolio patents.


                                             -6-
        Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 14 of 22




23.   All Documents and Communications relating to Uniloc 2017’s acquisition of the Uniloc
      Asserted Patents from Uniloc Luxembourg S.A.

24.   All Documents and Communications relating to any valuations of any of the Uniloc
      Asserted Patents or any patent portfolio(s) that include any of the Uniloc Asserted
      Patents.

25.   All Documents and Communications relating to any valuations of any of the Uniloc
      Asserted Patents or any patent portfolio(s) that include any of the Uniloc Asserted Patents
      compared with Your entire patent portfolio.

26.   All Documents and Communications relating to any license agreements conferring any
      rights to any of the Uniloc Asserted Patents or any patent portfolio(s) that include any of
      the Uniloc Asserted Patents, including licenses entered into by You, Uniloc, Uniloc 2017,
      or any prior assignee.

27.   All Documents and Communications relating to any agreements conferring any financial,
      ownership, or security interests to any of the Uniloc Asserted Patents or any patent
      portfolio(s) that include any of the Uniloc Asserted Patents.

28.   All Communications regarding any of the Uniloc Asserted Patents involving You, Uniloc
      2017, Uniloc, Pendrell, or LINQware.

29.   All Communications regarding any of the Uniloc Asserted Patents involving any person
      or entity accused of infringing any of the Uniloc Asserted Patents.

30.   All Communications regarding any of the Uniloc Asserted Patents and Netflix.

31.   Documents sufficient to show Your and Uniloc 2017’s financial condition between 2013
      and the present including but not limited to balance sheets, income statements, profit and
      loss statements, cash flow statements, and other financial documents reflecting Your and
      Uniloc 2017’s revenues, profits, and losses.

32.   All Documents and Communications relating to any ability by anyone at any time to
      grant a license, release, or covenant under any of the Uniloc Asserted Patents.

33.   All Documents and Communications concerning legal proceedings in which any of the
      Uniloc Asserted Patents is asserted for infringement.

34.   All Documents including or relating to any analysis of revenue projections and return on
      investment of any of the Uniloc Asserted Patents or any patent portfolio(s) that include
      any of the Uniloc Asserted Patents.

35.   All Documents relating to any analysis of assertion for infringement of any of the Uniloc
      Asserted Patents or any patent portfolio(s) that include any of the Uniloc Asserted
      Patents.




                                              -7-
        Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 15 of 22




36.   All Documents relating to any financial interest You have in any settlement, judgment,
      damages award, or other relief that results from assertion of the Uniloc Asserted Patents
      or any patent portfolio(s) that include any of the Uniloc Asserted Patents.

37.   All Documents and Communications relating to Netflix’s alleged infringement of any of
      the Uniloc Asserted Patents.

38.   All Documents and Communications relating to the decision to initiate this Litigation
      against Netflix.

39.   All Documents and Communications relating to any valuation of the assertion of the
      Uniloc Asserted Patents against Netflix.

40.   All Documents relating to Your funding of this Litigation against Netflix.

41.   All Documents relating to Your financial interest in the outcome of this Litigation against
      Netflix.

42.   All Documents relating to Your financial gains, profits, or revenues that may be
      attributed to the ’229 Patent.

43.   All Documents relating to Your financial gains, profits, or revenues that may be
      attributed to the ’609 Patent.

44.   All Documents relating to Your financial gains, profits, or revenues that may be
      attributed to the ’273 Patent.

45.   All Documents and Communications relating to Your offers, requests, discussion, and
      negotiations to provide a license to the ’229 Patent.

46.   All Documents and Communications relating to Your offers, requests, discussion, and
      negotiations to provide a license to the ’609 Patent.

47.   All Documents and Communications relating to Your offers, requests, discussion, and
      negotiations to provide a license to the ’273 Patent.

48.   All Documents and Communications referenced in the May 3, 2018 Payoff and
      Termination Agreement (produced at UNILOC_0004017).

49.   All Documents and Communications addressing or relating to the relative value of any of
      the Uniloc Asserted Patents in relation to other patents, including but not limited to
      relative value of any of the Uniloc Asserted Patents compared to other patents that were
      acquired as part of the same portfolio or other patents licensed as part of the same
      portfolio.

50.   Any business plan that references this Litigation.

51.   Any business plan that references Netflix.


                                              -8-
         Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 16 of 22




52.   Any business plan that references the Uniloc Asserted Patents.

53.   Any business plan that references the Pendrell Portfolio or any of the assets therein.

54.   Any business plan that references the LINQware Portfolio or any of the assets therein.

55.   Any communication to investors that references this Litigation.

56.   Any communication to investors that references Netflix.

57.   Any communication to investors that references the Uniloc Asserted Patents.

58.   Any communication to investors that references the Pendrell Portfolio or any of the assets
      therein.

59.   Any communication to investors that references the LINQware Portfolio or any of the
      assets therein.

60.   Any communication with or report to Softbank Corp. regarding this Litigation.

61.   Any communication with or report to Softbank Corp. regarding Netflix.

62.   Any communication with or report to Softbank Corp. regarding the Uniloc Asserted
      Patents.

63.   Any communication with or report to Softbank Corp. regarding the Pendrell Portfolio or
      any of the assets therein.

64.   Any communication with or report to Softbank Corp. regarding the LINQware Portfolio
      or any of the assets therein.

65.   Any forecasts and/or outlook on any possible results related to this Litigation, Netflix, the
      Uniloc Asserted Patents, the Pendrell Portfolio or any of the assets therein, and/or
      LINQware Portfolio or any of the assets therein.

66.   All Documents and Communications relating to patent assertion strategy involving any of
      the Uniloc Asserted Patents or any patent portfolio(s) that include any of the Uniloc
      Asserted Patents.

67.   All Documents and Communications relating to Softbank Corp.’s decision to invest in
      You, including but not limited to any valuation conducted by Softbank Corp. of the
      Uniloc Asserted Patents or any patent portfolio(s) that include any of the Uniloc Asserted
      Patents.

68.   All Documents and Communications relating to any agreement involving Your
      investment in or ownership of any patent assertion entity and the reasons for any
      subsequent change or modification in the terms of any such agreement.



                                               -9-
        Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 17 of 22




69.   All Documents and Communications relating to Your strategy to drive up the costs of
      defense in any patent assertion campaigns in which You are a party.

70.   All Documents and Communications relating to the amount of control exercised by You
      in Uniloc 2017 and/or Uniloc.




                                           -10-
          Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 18 of 22




                SCHEDULE B - FORTRESS INVESTMENT GROUP LLC

                                        DEFINITIONS

       The definitions set forth in Exhibit A are incorporated herein by reference.

                                       INSTRUCTIONS

      You are required to provide one or more individuals who are knowledgeable and
competent to provide testimony about each of the topics listed below.

                                    DEPOSITION TOPICS

1.     Your current and former composition, ownership, corporate structure and operation,
       including without limitation, facts concerning Your creation, funding, and operation; an
       identification of Your present members, managers, officers, employees, and agents; and
       the positions, titles, and interests of any identified individuals.

2.     Uniloc 2017’s current and former composition, ownership, corporate structure and
       operation, including without limitation, facts concerning Uniloc 2017’s formation,
       creation, funding, and operation; an identification of Uniloc 2017’s present members,
       managers, officers, employees, and agents; and the positions, titles, and interests of any
       identified individuals.

3.     The business relationship between You and Uniloc, including the date the relationship
       began and the scope of the relationship.

4.     Agreements entered into between You and Uniloc.

5.     The business relationship between You and Uniloc 2017, including the date the
       relationship began and the scope of the relationship.

6.     Agreements entered into between You and Uniloc 2017.

7.     Your revenues, expenses, and profits from patent asserting activities since 2013.

8.     Your policies, practices, and customs concerning patent asserting activities since 2013.

9.     IPG Electronics 502 Limited’s acquisition of patents including the ’229 Patent from
       Electronics and Telecommunications Research Institute (ETRI).

10.    Pendrell’s acquisition of patents including the ’229 Patent from IPG Electronics 502
       Limited.

11.    Uniloc’s acquisition of the Pendrell Portfolio patents from Pendrell.

12.    Communications with Uniloc relating to the acquisition of the Pendrell Portfolio patents.




                                                1
        Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 19 of 22




13.   Communications with Pendrell relating to the acquisition of the Pendrell Portfolio
      patents.

14.   Agreements and licenses between You and Uniloc concerning any rights to any of the
      Pendrell Portfolio patents.

15.   Valuations of any of the Pendrell Portfolio patents.

16.   Uniloc’s acquisition of the LINQware Portfolio patents from LINQware.

17.   Communications with Uniloc relating to the acquisition of the LINQware Portfolio
      patents.

18.   Communications with LINQware relating to the acquisition of the LINQware Portfolio
      patents.

19.   Agreements and licenses between You and Uniloc concerning any rights to any of the
      LINQware Portfolio patents.

20.   Valuations of any of the LINQware Portfolio patents.

21.   Uniloc 2017’s acquisition of the Uniloc Asserted Patents from Uniloc Luxembourg S.A.

22.   Valuations of any of the Uniloc Asserted Patents or any patent portfolio(s) that include
      any of the Uniloc Asserted Patents.

23.   Valuations of any of the Uniloc Asserted Patents or any patent portfolio(s) that include
      any of the Uniloc Asserted Patents compared with Your entire patent portfolio.

24.   License agreements conferring any rights to any of the Uniloc Asserted Patents or any
      patent portfolio(s) that include any of the Uniloc Asserted Patents, including licenses
      entered into by You, Uniloc, Uniloc 2017, or any prior assignee.

25.   Agreements conferring any financial, ownership, or security interests to any of the Uniloc
      Asserted Patents or any patent portfolio(s) that include any of the Uniloc Asserted
      Patents.

26.   Communications regarding any of the Uniloc Asserted Patents involving You, Uniloc
      2017, Uniloc, Pendrell, or LINQware.

27.   Communications regarding any of the Uniloc Asserted Patents involving any person or
      entity accused of infringing any of the Uniloc Asserted Patents.

28.   Communications regarding any of the Uniloc Asserted Patents and Netflix.

29.   Your and Uniloc 2017’s financial condition between 2013 and the present including but
      not limited to Your and Uniloc 2017’s revenues, profits, and losses.




                                               2
         Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 20 of 22




30.   Any ability by anyone at any time to grant a license, release, or covenant under any of the
      Uniloc Asserted Patents.

31.   Legal proceedings in which any of the Uniloc Asserted Patents is asserted for
      infringement.

32.   Analysis of revenue projections and return on investment of any of the Uniloc Asserted
      Patents or any patent portfolio(s) that include any of the Uniloc Asserted Patents.

33.   Analysis of assertion for infringement of any of the Uniloc Asserted Patents or any patent
      portfolio(s) that include any of the Uniloc Asserted Patents.

34.   Financial interest You have in any settlement, judgment, damages award, or other relief
      that results from assertion of the Uniloc Asserted Patents or any patent portfolio(s) that
      include any of the Uniloc Asserted Patents.

35.   Communications relating to Netflix’s alleged infringement of any of the Uniloc Asserted
      Patents.

36.   Communications relating to the decision to initiate this Litigation against Netflix.

37.   Valuation of the assertion of the Uniloc Asserted Patents against Netflix.

38.   Your funding of this Litigation against Netflix.

39.   Your financial interest in the outcome of this Litigation against Netflix.

40.   Your financial gains, profits, or revenues that may be attributed to the ’229 Patent.

41.   Your financial gains, profits, or revenues that may be attributed to the ’609 Patent.

42.   Your financial gains, profits, or revenues that may be attributed to the ’273 Patent.

43.   Your offers, requests, discussion, and negotiations to provide a license to the ’229 Patent.

44.   Your offers, requests, discussion, and negotiations to provide a license to the ’609 Patent.

45.   Your offers, requests, discussion, and negotiations to provide a license to the ’273 Patent.

46.   The May 3, 2018 Payoff and Termination Agreement (produced at UNILOC_0004017).

47.   The relative value of any of the Uniloc Asserted Patents in relation to other patents,
      including but not limited to relative value of any of the Uniloc Asserted Patents compared
      to other patents that were acquired as part of the same portfolio or other patents licensed
      as part of the same portfolio.

48.   Any business plan that references this Litigation.

49.   Any business plan that references Netflix.



                                                3
         Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 21 of 22




50.   Any business plan that references the Uniloc Asserted Patents.

51.   Any business plan that references the Pendrell Portfolio or any of the assets therein.

52.   Any business plan that references the LINQware Portfolio or any of the assets therein.

53.   Any communication to investors that references this Litigation.

54.   Any communication to investors that references Netflix.

55.   Any communication to investors that references the Uniloc Asserted Patents.

56.   Any communication to investors that references the Pendrell Portfolio or any of the assets
      therein.

57.   Any communication to investors that references the LINQware Portfolio or any of the
      assets therein.

58.   Any communication with or report to Softbank Corp. regarding this Litigation.

59.   Any communication with or report to Softbank Corp. regarding Netflix.

60.   Any communication with or report to Softbank Corp. regarding the Uniloc Asserted
      Patents.

61.   Any communication with or report to Softbank Corp. regarding the Pendrell Portfolio or
      any of the assets therein.

62.   Any communication with or report to Softbank Corp. regarding the LINQware Portfolio
      or any of the assets therein.

63.   Any forecasts and/or outlook on any possible results related to this Litigation, Netflix, the
      Uniloc Asserted Patents, the Pendrell Portfolio or any of the assets therein, and/or
      LINQware Portfolio or any of the assets therein.

64.   Communications relating to patent assertion strategy involving any of the Uniloc
      Asserted Patents or any patent portfolio(s) that include any of the Uniloc Asserted
      Patents.

65.   Communications relating to Softbank Corp.’s decision to invest in You, including but not
      limited to any valuation conducted by Softbank Corp. of the Uniloc Asserted Patents or
      any patent portfolio(s) that include any of the Uniloc Asserted Patents.

66.   Communications relating to any agreement involving Your investment in or ownership of
      any patent assertion entity and the reasons for any subsequent change or modification in
      the terms of any such agreement.

67.   Communications relating to Your strategy to drive up the costs of defense in any patent
      assertion campaigns in which You are a party.


                                                4
        Case 1:20-mc-00253 Document 5-1 Filed 07/16/20 Page 22 of 22




68.   Communications relating to the amount of control exercised by You in Uniloc 2017
      and/or Uniloc.

69.   The identity and location of all Persons with knowledge regarding each of the above
      deposition topics.

70.   The identity, location, and content of all Documents relating to each of the above
      deposition topics.

71.   The identity, location, and content of Documents You produced and Documents You
      identified but did not produce in response to the subpoena and accompanying Exhibit A.




                                               5
